                                           Case 6:18-bk-06126-LVV                                      Doc 70               Filed 12/03/19                      Page 1 of 18

 Fill in this information to identify your case and this filing:

  Debtor 1                          Kevin                        Edward                     Haggerty
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                            Middle District of Florida
                                                                                                                                                                                   ✔
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                 18-bk-06126                                                                                                                              amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     617 Rosegate lane                                               What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
              Orlando, FL 32835                                              ❑ Land                                                                                  $220,886.00                    $220,886.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
              Orange
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                             ✔ Debtor 1 only
                                                                                                                                                           Homestead
                                                                             ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $220,886.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                                           Case 6:18-bk-06126-LVV                                       Doc 70               Filed 12/03/19                       Page 2 of 18

 Debtor 1                   Kevin                         Edward                           Haggerty                                                            Case number (if known) 18-bk-06126
                            First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                                   Toyota                    Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                   Prius
                                                                             ✔ Debtor 1 only
                                                                             ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                             ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                   2005                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the        Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                   167091                                                                                                  entire property?            portion you own?
            Approximate mileage:                                                                                                                                           $500.00                    $500.00
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)
             not running; needs hybrid battery
             VIN: JTDKB20U553050545




      If you own or have more than one, list here:

       3.2 Make:                                   Hyundai                   Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                   Santa Fe
                                                                             ✔ Debtor 1 only
                                                                             ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                             ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                   2007                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the        Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                   124240                                                                                                  entire property?            portion you own?
            Approximate mileage:                                                                                                                                         $3,775.00                  $3,775.00
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)
             VIN: 5NMSH13E67H018348




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
        ✔ No
        ❑
        ❑ Yes
 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................                 ➜              $4,275.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                    Current value of the
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.




Official Form 106A/B                                                                                     Schedule A/B: Property                                                                     page 2
                                    Case 6:18-bk-06126-LVV                        Doc 70          Filed 12/03/19            Page 3 of 18

 Debtor 1              Kevin                   Edward                   Haggerty                                          Case number (if known) 18-bk-06126
                       First Name              Middle Name              Last Name



 6.    Household goods and furnishings
       Examples:    Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      Household goods and furnishings located in Debtor's primary residence and joint with non-filing spouse:
                                      Bedroom: 2 beds, 2 night stands, 2 dressers Office: 2 desk and filing cabinet Additional room : 1 sofa, TV                $1,000.00
                                      stand, 1 chair and 2 end tables Living room: sofa, loveseat, 2 end tables Dining room: 1 table and 6 chairs
                                      Kitchen: standard appliances, cookware, glassware and small kitchen table Washer and dryer




 7. Electronics
       Examples:    Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                    electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      Televisions (3) Owned jointly with non-filing spouse                                                                       $300.00



 8.    Collectibles of value
       Examples:    Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                    stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      Misc. book and pictures Owned jointly with non-filing spouse                                                                $30.00



 9. Equipment for sports and hobbies
       Examples:    Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                    carpentry tools; musical instruments

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      golf bag                                                                                                                   $100.00



 10.    Firearms
        Examples:    Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:    Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑                                                                                                                                                         $50.00



 12.    Jewelry
        Examples:    Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      watch and ring
                                                                                                                                                                 $125.00



 13.    Non-farm animals
        Examples:    Dogs, cats, birds, horses

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      2 dogs                                                                                                                       $2.00




Official Form 106A/B                                                               Schedule A/B: Property                                                      page 3
                                              Case 6:18-bk-06126-LVV                                              Doc 70                  Filed 12/03/19                           Page 4 of 18

 Debtor 1                    Kevin                             Edward                               Haggerty                                                                    Case number (if known) 18-bk-06126
                             First Name                        Middle Name                           Last Name



 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                   $1,607.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                          Current value of the
                                                                                                                                                                                                       portion you own?
                                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                                       claims or exemptions.


 16.   Cash
       Examples:          Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ❑ No
       ✔ Yes........................................................................................................................................................ Cash..............
       ❑                                                                                                                                                                                                                 $20.00


 17.   Deposits of money
       Examples:          Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                          similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                              Institution name:



       17.1. Checking account:                                 SunTrist 6170                                                                                                              $47.83


       17.2. Checking account:


       17.3. Savings account:


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:




Official Form 106A/B                                                                                                Schedule A/B: Property                                                                           page 4
                                       Case 6:18-bk-06126-LVV                     Doc 70          Filed 12/03/19             Page 5 of 18

 Debtor 1                 Kevin                  Edward                 Haggerty                                           Case number (if known) 18-bk-06126
                          First Name             Middle Name             Last Name



 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                    % of ownership:




 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                Institution name:

       401(k) or similar plan:


       Pension plan:


       IRA:


       Retirement account:


       Keogh:


       Additional account:




Official Form 106A/B                                                               Schedule A/B: Property                                                       page 5
                                        Case 6:18-bk-06126-LVV                  Doc 70          Filed 12/03/19          Page 6 of 18

 Debtor 1                 Kevin                     Edward            Haggerty                                        Case number (if known) 18-bk-06126
                          First Name                Middle Name        Last Name



 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                    Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:


       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....




Official Form 106A/B                                                             Schedule A/B: Property                                                    page 6
                                    Case 6:18-bk-06126-LVV                      Doc 70          Filed 12/03/19             Page 7 of 18

 Debtor 1              Kevin                    Edward                Haggerty                                           Case number (if known) 18-bk-06126
                       First Name               Middle Name            Last Name



 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:     Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                     professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                    Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                           Federal:
                 them, including whether you
                 already filed the returns and the                                                                         State:
                 tax years.......................
                                                                                                                           Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                           Alimony:

                                                                                                                           Maintenance:

                                                                                                                           Support:

                                                                                                                           Divorce settlement:

                                                                                                                           Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                             Schedule A/B: Property                                                       page 7
                                           Case 6:18-bk-06126-LVV                                         Doc 70               Filed 12/03/19                        Page 8 of 18

 Debtor 1                   Kevin                         Edward                             Haggerty                                                             Case number (if known) 18-bk-06126
                           First Name                      Middle Name                       Last Name



 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.       Name the insurance company
                                                                           Company name:                                                             Beneficiary:                       Surrender or refund value:
                    of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                               $67.83



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                      page 8
                                           Case 6:18-bk-06126-LVV                                         Doc 70               Filed 12/03/19                        Page 9 of 18

 Debtor 1                   Kevin                         Edward                            Haggerty                                                              Case number (if known) 18-bk-06126
                           First Name                      Middle Name                       Last Name



 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.

Official Form 106A/B                                                                                       Schedule A/B: Property                                                                      page 9
                                           Case 6:18-bk-06126-LVV                                            Doc 70                 Filed 12/03/19                         Page 10 of 18

 Debtor 1                    Kevin                           Edward                              Haggerty                                                                Case number (if known) 18-bk-06126
                            First Name                       Middle Name                          Last Name



                                                                                                                                                                                                 Current value of the
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                                                 claims or exemptions.

 47.   Farm animals
       Examples:          Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                                      $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                       $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                        $220,886.00



Official Form 106A/B                                                                                            Schedule A/B: Property                                                                        page 10
                                       Case 6:18-bk-06126-LVV                                      Doc 70              Filed 12/03/19                     Page 11 of 18

 Debtor 1                 Kevin                        Edward                          Haggerty                                                          Case number (if known) 18-bk-06126
                          First Name                    Middle Name                     Last Name



 56.   Part 2: Total vehicles, line 5                                                                              $4,275.00


 57.   Part 3: Total personal and household items, line 15                                                         $1,607.00


 58.   Part 4: Total financial assets, line 36                                                                         $67.83


 59.   Part 5: Total business-related property, line 45                                                                 $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                        $0.00


 61.   Part 7: Total other property not listed, line 54                                      +                          $0.00


 62.   Total personal property. Add lines 56 through 61..............                                              $5,949.83          Copy personal property total➜       +              $5,949.83




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                      $226,835.83




Official Form 106A/B                                                                                 Schedule A/B: Property                                                                   page 11
                                  Case 6:18-bk-06126-LVV                       Doc 70           Filed 12/03/19           Page 12 of 18

 Fill in this information to identify your case:

  Debtor 1                    Kevin                 Edward              Haggerty
                              First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)         First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                          Middle District of Florida

  Case number                         18-bk-06126                                                                                     ✔
                                                                                                                                      ❑     Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                         04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the       Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from        Check only one box for each exemption.
                                                             Schedule A/B

                                                                                        ✔
 Brief description:
 617 Rosegate lane Orlando, FL 32835                                     $220,886.00
                                                                                        ❑                  $0.00                 Fla. Const. art. X § 4(a)(1); Fla. Stat.
                                                                                        ❑   100% of fair market value, up to     Ann. §§ 222.01, .02
 Line from                                                                                  any applicable statutory limit
 Schedule A/B:          1.1


                                                                                        ✔
 Brief description:
 2007 Hyundai Santa Fe                                                      $3,775.00
                                                                                        ❑                $1,000.00               Fla. Stat. Ann. § 222.25(1)

  VIN: 5NMSH13E67H018348                                                                ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit
 Line from
 Schedule A/B:          3.2                                                             ✔
                                                                                        ❑                 $875.00                Fla. Const. art. X, § 4(a)(2)
                                                                                        ❑   100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106C                                                Schedule C: The Property You Claim as Exempt                                                    page 1 of 3
                                Case 6:18-bk-06126-LVV                         Doc 70          Filed 12/03/19                Page 13 of 18

 Debtor 1             Kevin                  Edward                    Haggerty                                             Case number (if known) 18-bk-06126
                      First Name             Middle Name               Last Name


 Part 2: Additional Page


 3.   Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                                     page 2 of 3
                               Case 6:18-bk-06126-LVV                    Doc 70        Filed 12/03/19              Page 14 of 18

 Debtor 1             Kevin                Edward                Haggerty                                        Case number (if known) 18-bk-06126
                      First Name           Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on           Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                   portion you own
                                                         Copy the value from      Check only one box for each exemption.
                                                         Schedule A/B

                                                                                  ✔
 Brief description:
 Household goods and furnishings located in Debtor's                  $1,000.00
                                                                                  ❑                $1,000.00                 11 U.S.C. § 522(b)(3)(B)

 primary residence and joint with non-filing spouse:                              ❑   100% of fair market value, up to
 Bedroom: 2 beds, 2 night stands, 2 dressers Office: 2                                any applicable statutory limit
 desk and filing cabinet Additional room : 1 sofa, TV
 stand, 1 chair and 2 end tables Living room: sofa,
 loveseat, 2 end tables Dining room: 1 table and 6
 chairs Kitchen: standard appliances, cookware,
 glassware and small kitchen table Washer and dryer

 Line from
 Schedule A/B:         6


                                                                                  ✔
 Brief description:
 Televisions (3) Owned jointly with non-filing spouse                   $300.00
                                                                                  ❑                 $300.00                  11 U.S.C. § 522(b)(3)(B)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         7


                                                                                  ✔
 Brief description:
 Misc. book and pictures Owned jointly with non-filing                   $30.00
                                                                                  ❑                 $30.00                   11 U.S.C. § 522(b)(3)(B)

 spouse                                                                           ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:         8


                                                                                  ✔
 Brief description:
 watch and ring                                                         $125.00
                                                                                  ❑                 $125.00                  Fla. Const. art. X, § 4(a)(2)
                                                                                  ❑   100% of fair market value, up to
 Line from                                                                            any applicable statutory limit
 Schedule A/B:        12


                                                                                  ✔
 Brief description:
 SunTrist 6170                                                           $47.83
                                                                                  ❑                  $0.00                   Fla. Stat. Ann. § 222.11

 Checking account                                                                 ❑   100% of fair market value, up to
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:        17




Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                      page 3 of 3
                                 Case 6:18-bk-06126-LVV                                 Doc 70             Filed 12/03/19                    Page 15 of 18

 Fill in this information to identify your case:

 Debtor 1                   Kevin Edward Haggerty
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  MIDDLE DISTRICT OF FLORIDA

 Case number             18-bk-06126-CCJ
 (if known)                                                                                                                                                      Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................     $             220,886.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $                7,467.83

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................     $             228,353.83

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $             448,319.89

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $                9,424.22


                                                                                                                                     Your total liabilities $                 457,744.11


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................               $                3,278.14

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $                2,045.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
                              Case 6:18-bk-06126-LVV                     Doc 70       Filed 12/03/19            Page 16 of 18
                                                                                                                       18-bk-06126-CCJ
 Debtor 1      Kevin Edward Haggerty                                                      Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $           2,541.98


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $               0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $               0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $               0.00

       9d. Student loans. (Copy line 6f.)                                                                 $               0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $               0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$               0.00


       9g. Total. Add lines 9a through 9f.                                                           $                  0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Case 6:18-bk-06126-LVV   Doc 70   Filed 12/03/19   Page 17 of 18
           Case 6:18-bk-06126-LVV         Doc 70   Filed 12/03/19   Page 18 of 18




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

IN RE:

KEVIN EDWARD HAGGERTY                                           CASE #: 18-06126-CCJ

                                                                Chapter 7
      Debtor(s)
_____________________________/



                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on December 3, 2019 a true and correct copy of the Amended
Schedules ABC and Summary of Schedules have been furnished by U.S. mail or electronic
transmission to:

All parties on the attached mailing matrix.



                                                         /s/ L Todd Budgen
                                                         L Todd Budgen
                                                         FL Bar #0296960
                                                         Simple7BK, PLLC
                                                         631 Palm Springs Drive #114
                                                         Altamonte Springs, FL 32701
                                                         407-613-2200
                                                         todd@simple7bk.com
